MEMORANDUM***
1. The district judge did not err in holding that Martinie’s conviction under Cal. Health & Safety Code § 11351 is categorically a conviction for a drug-trafficking offense. United States v. Morales-Perez, 467 F.3d 1219, 1223 (9th Cir.2006).
2. The district judge addressed the sentencing issues Martinie raised and actively considered the section 3553 sentencing factors. Because the sentence imposed was ten months below the guidelines range, the district judge did not unreasonably impose sentence.1 United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006).
3. The district judge did not err in enhancing Martinie’s sentence under 8 U.S.C. § 1326(b). United States v. Almazan-Becerra, 456 F.3d 949, 955 (9th Cir.2006).
4. The district judge did not plainly err in requiring Martinie to report to his parole officer upon reentering the United States. United States v. Rodriguez-Rodriguez, 441 F.3d 767, 772 (9th Cir.2006).
AFFIRMED.

 xhiS disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.


. We therefore deny Martinie’s motion to hold this case pending our decision in Carty and Zavala.